Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 01, 2016

The Court of Appeals hereby passes the following order:

A16A1656. REGINALD JOHNSON v. QBE FIRST INSURANCE AGENCY,
    INC.

      In this direct appeal, Reginald Johnson seeks review of the superior court’s
order granting summary judgment to QBE First Insurance Agency, Inc. Johnson
sought an appeal to the superior court from the magistrate court’s judgment in favor
of QBE. However, QBE filed a motion to dismiss Johnson’s appeal because we lack
jurisdiction. QBE is correct.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Such compliance is required even where the superior court
grants summary judgment. See Bullock, supra. Because Johnson did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction
over this appeal. Accordingly, QBE’s motion to dismiss is GRANTED, and this
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            07/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.